IN THE SUPREME COURT OF THE STATE OF DELAWARE

Petitioners Below,
Appellees.

DOUG RICHARDS,‘ §
§ No. 74, 2015
Respondent Below, §
Appellant, § Court Below—Family Court
§ of the State of Delaware in and
v. § for New Castle County
§
DIVISION OF CHILD SUPPORT § File No. CN08-02668
ENFORCEMENT/ DANIELLE § Pet. No. 14-25859
DAVIS, §
§
§
9'

Submitted: March 2, 2015
Decided: March 23, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R

This 23 rd day of March 2015, it appears to the Court that:

(1) On February 16, 2015, the appellant, Doug Richards, ﬁled a notice of
appeal from an order determining parentage in a Family Court child support case.2
The order, dated January 13, 2015, was entered by a Family Court Commissioner.

(2) On February 19, 2015, the Senior Court Clerk issued a notice

directing Richards to show cause why the appeal should not be dismissed based on

' By Order dated February 19, 2015, this Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).

2 See 13 Del. C. § 8-610(a) (providing that a determination of parentage may be made in a
proceeding for child support).

this Court’s lack of jurisdiction to consider an appeal directly from a
Commissioner’s order.3 In his response to the notice ﬁled on March 2, 2015,
Richards contends that, under Family Court Civil Rule 53.1(f), a Commissioner’s
interim order is appealable to this Court. Richards is mistaken. The appellate
jurisdiction of this Court over civil proceedings in the Family Court is limited to
decisions issued by the judges of the Family Court.4

(3) Under 10 Del. C. § 915(d) and Family Court Civil Rule 53.1(a), a
party’s right to appeal from a Commissioner’s order is to a judge of the Family
Court.5 Whether interim or ﬁnal, an order issued by a Commissioner is not a ﬁnal
judgment for purposes of appeal to this Court.6 This Court lacks jurisdiction to
consider Richards’ appeal.

NOW, THEREFORE, IT IS ORDERED that, under Supreme Court Rule
29(b), the appeal is DISMISSED.

THE COURT:

    

3 Del. Supt. Ct. R. 29(b).

4 See 10 Del. C, § 1051 (“From any order, ruling, decision orjudgment of the [Family] Court in
any civil proceeding . . . there shall be the right of appeal as provided by law to the Supreme
Court”); Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1988).

5 See 10 Del. C. § 915(d)(l), (2) (governing ﬁnal and interim orders issued by commissioners)
(Supp. 2014); Del. F am. Ct. Civ. R. 53.1(a).

6 Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1938).
2